Dibell, J.
The defendant was convicted of the crime of manufacturing intoxicating liquor. He appeals from the order denying his motion for a new trial. The criminal proceeding was initiated by an information of the county attorney pursuant to G. S. 1913, § 9159, et seq. The proceeding by information was held to constitute due ¡process in State v. Keeney, 153 Minn. 153, 189 N. W. 1023.
The statute requires the indorsement of “a true bill” on an indictment, and the insertion at its foot of the names of the witnesses before the grand jury. G. S. 1913, § 9132. An information is not an indictment. It is not a bill. There is no grand jury, and there are no witnesses, except in the event .of a preliminary examination. Section 9160, which intends that the substance of the information shall be equivalent to that of an indictment, and that there shall be the same tests of sufficiency and validity, does not contemplate an indorsement of the words “a true bill” such as is prescribed for an indictment, nor the insertion of the names of the witnesses at the foot; nor does the Constitution, article 1, § 6, which gives the accused the right “to be confronted with the witnesses against him,” require the insertion of their names in the information. *170The Constitution means just what it says, that is, that at the trial the accused shall be confronted by the witnesses testifying against him.
Either the defendant, or the state’s witness Kocian, or the two working together, manufactured intoxicating liquor in the woods some miles back from Nash wank in Itasca county. The defendant claims that he had nothing to do with it. Kocian claims that the defendant was the principal one, and that he helped. If Kocian helped he was an accomplice, and corroboration of his testimony was necessary. The corroboration was sufficient. There is evidence that the still was within a half mile of the house of the defendant. A trail led to it. He purchased ingredients usually used in the process of manufacture. At his house was a large supply of corks fit for bottles. There were bottles smelling of whiskey. He had sold by the bottle and by the drink in his house. The evidence was for the jury and it sustains the finding of guilt.
It is claimed that the court’s charge was unfair to the defendant within State v. Jones, 126 Minn. 45, 147 N. W. 822. We have examined it carefully. No unfairness is reflected in the record. On the contrary, a careful consideration brings us to the conclusion that the charge as well as the trial was fair and impartial.
The claimed newly discovered evidence is not such as to suggest the propriety of a new trial, and it does not call for discussion.
Order affirmed.